                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

RAMACO RESOURCES, LLC,

            Plaintiff,

v.                                  Civil Action No. 2:19-cv-00703

FEDERAL INSURANCE COMPANY; and
ACE AMERICAN INSURANCE COMPANY,

            Defendants.


                    MEMORANDUM OPINION AND ORDER



            Pending is plaintiff Ramaco Resources, LLC’s motion

for sanctions and contempt, filed on October 21, 2020.     ECF No.

191.    This matter was previously referred to United States

Magistrate Judge Cheryl A. Eifert, ECF No. 203, who filed her

Proposed Findings and Recommendation (“PF&R”) on November 17,

2020.   ECF No. 258.     Plaintiff filed timely objections on

December 1, 2020, to which defendants responded on December 22,

2020, and to which plaintiff filed a reply in support on January

5, 2021.   ECF Nos. 264, 269, 270.


                              I.   Background

            This case involves an insurance claim by plaintiff

under its all-risk property policy for losses suffered by

plaintiff relating to the collapse of a hopper in a coal silo at
its Elk Creek Mine in Verner, West Virginia.    Defendant Federal

Insurance Co. denied coverage under the policy it issued based

on several policy exclusions following determinations made by

its retained engineering firm.    Defendants raised those policy

exclusions as affirmative defenses in this case, along with

other policy exclusions which defendant Federal did not

initially cite to plaintiff in its letter denying coverage.


             Relevant to the present motion, plaintiff served a

number of Requests for Admissions (RFAs) on defendants during

discovery.    ECF No. 132.   Fifteen of the requests asked

defendants to admit or deny that defendants had determined that

certain perils, which corresponded to terms in the insurance

policy exclusions, such as “acts or omissions;” “business

errors;” “inherent vice/latent defect;” “planning, design,

materials, or maintenance;” or “wear and tear” caused Ramaco’s

loss.


             Defendants interpreted the RFAs to be mixed questions

of fact and law, and thus responded to these RFAs with lengthy

objections, stating that the requests “conflated factual

determinations with legal defenses and the application of the

policy and the law to facts and factual determinations,” and

responding that defendants had made a factual determination that

corrosion was the cause of loss but that other policy

                                   2
exclusions, including those which corresponded to the perils

named in the RFAs, applied to the loss.


           Plaintiff moved to have the RFAs admitted or, in the

alternative, to compel adequate responses to the fifteen RFAs.

ECF No. 131.   The magistrate judge found that the RFAs asked

purely factual questions and that the responses were out of

compliance with Federal Rule of Civil Procedure 36 (“Rule 36”)

and ordered defendants to provide unambiguous responses to the

RFAs.   ECF No. 157.   In the magistrate judge’s view, the

references in the RFAs to defendants’ affirmative defenses,

drawn from the policy, “were simply used to supply definitions

for terms that appeared in the requests for admission because

the terms could be capable of different meanings.”     The

magistrate judge denied the motion to the extent it sought to

deem the requests admitted.1    Id.


           In response to the order, defendants amended their

responses to the fifteen RFAs, admitting nine and denying six,

all without qualification.     ECF No. 185-2.   Plaintiff filed the

present motion for sanctions and contempt, arguing that the six

denials contained in the amended responses violated Rule 36(b)




1 The magistrate judge also awarded attorneys’ fees and costs
relating to defendants’ RFA responses to plaintiff on December
1, 2020. ECF No. 263.

                                   3
and the magistrate judge’s order.     Centrally, plaintiff contends

that the initial answers contained admissions by defendants that

Federal did not determine certain perils were the cause of loss

and that their subsequent denial was improper.      Defendants

argued that their responses were proper both in substance and in

form, given the court’s order and the determinations of their

experts.


                       II.    Standard of Review

           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”      Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


                             III. Discussion

           Plaintiff raises four objections to the Magistrate

Judge’s order: (1) that the PF&R mischaracterizes plaintiff’s

RFAs as relating to “whether Federal determined that certain

policy exclusions . . . caused Ramaco’s loss,” (2) that the PF&R

incorrectly finds that defendants’ initial responses to the six

RFAs still at issue were neither admissions nor denials, (3)

that, in finding defendants to have a proper basis for modifying

                                  4
their RFA answers, the PF&R improperly credits the argument that

corrosion is potentially an inherent vice of the metal inside

Ramaco’s silo, which plaintiff contends contradicts the sworn

testimony of defendants’ corporate witness, and (4) that the

PF&R incorrectly found that defendants could insert the peril of

deterioration into RFAs 25, 32, and 38 because “the request[s]

refer[] Defendants to their Fifth Affirmative Defense in order

to supply the definition for the ‘wear and tear’ exclusion.”


           The magistrate judge correctly determined that

defendants’ initial responses to the RFAs at issue, when looked

at on the whole, were neither admissions nor denials to the

RFAs.   Accordingly, the magistrate judge correctly concluded

that Rule 36(b), which requires leave of the court on motion to

amend or withdraw admissions, did not bar defendants from

submitting amended responses to the magistrate judge’s order

without leave from the court.   Similarly, the magistrate judge

concluded that the submission of amended responses was

consistent with her prior order, which instructed defendants to

submit unambiguous responses to plaintiff’s requests.    This

reasoning in the PF&R fully disposes of plaintiff’s motion for

sanctions and contempt.


           Only plaintiff’s second objection responds to the

reasoning underlying magistrate judge’s holding.   Plaintiff

                                 5
contends that the magistrate judge misinterprets her prior order

and that the conclusion is inconsistent with the text of

defendants’ initial responses.   Both arguments are without

merit.


          As to the text of defendants’ initial responses, the

PF&R observed that while portions of the initial responses

appear in isolation to admit the RFAs, the paragraphs of

extraneous qualifying language in defendants’ responses

contravened those portions, rendering the entire request neither

admitted nor denied for the purposes of Rule 36(b).   Indeed,

this failure to directly respond to all or part of the RFAs is

why the magistrate judge granted defendants’ motion to compel

appropriate responses in the first place.   The interpretation

given in the PF&R to defendants’ initial responses is correct

and plaintiff has not shown otherwise.


          Secondly, plaintiff’s argument, based on a single line

of dicta in the original order, that the magistrate judge’s

prior order is inconsistent with the proposed finding that the

responses were neither admissions nor denials under Rule 36(b)

is incorrect.   First, and most crucially, in the order, the

magistrate judge considered, and rejected, plaintiff’s request

to deem the matters admitted and it ordered defendants to

resubmit the responses.   Thus, the holding of that order was

                                 6
that defendants’ initial responses were not admissions.

Plaintiff did not object at the time to that holding.


             Moreover, the statement in the order that plaintiff

cites, that “[d]efendants were able to respond to the requests,

and they responded that the cause of loss was corrosion and that

they never determined that the other perils caused the

collapse,” does not establish that the magistrate judge had held

defendants’ responses were admissions.     The magistrate judge

found both in the prior order and in the PF&R that the

responses, contained in significantly longer answers, were not

admissions when judging the responses on the whole.

Accordingly, plaintiff’s second objection is without merit and

overruled.


             Inasmuch as the remaining three objections relate to

the accuracy of defendants’ responses and do not undermine the

magistrate judge’s proposed finding that defendant did not

violate Rule 36(b) or the prior order by submitting the amended

responses, they are also without merit and overruled.


                             IV.   Conclusion

             Accordingly, it is ORDERED that the magistrate judge’s

PF&R entered November 17, 2020 be, and it hereby is, adopted and

incorporated in full, and that plaintiff’s motion for sanctions

and contempt be, and it hereby is, denied.
                                   7
          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                        ENTER: June 24, 2021




                                8
